 



Exhibit 10.41

ConocoPhillips
Matching Gift Plan

for Directors and Executives

Terms and Conditions

Eligible Donors



§   Current executive employees (grade level      and higher; paid in U.S.
dollars) of ConocoPhillips, or its U.S. subsidiaries in which the company
ownership is at least 50 percent.   §   Current or past members of
Heritage-Phillips, Heritage-Conoco or ConocoPhillips boards of directors.

Eligible Recipients



§   Private or public, nonprofit K-12 schools with appropriate regional or
professional accreditation.   §   Private or public, nonprofit schools of higher
education (includes four-year colleges, graduate and professional schools,
junior colleges, technical institutes and community colleges) as accredited by
the American Council on Education.   §   Charitable organizations or political
subdivisions (cities, counties, states, school districts, etc.) with tax-exempt
status (U.S. Internal Revenue Code, Section 501(c)(3)).

Matching Rates



§   Current members of the Board of Directors and current company executives are
matched $1 for $1 to an annual maximum of $15,000.   §   Retired directors and
executives are matched $1 for $1 to an annual maximum of $7,500.

If an individual’s gift(s) exceeds the maximum match amount, the gifts will be
matched up to the annual maximum in date-of-gift order.

Match Qualifications
($50.00 minimum contribution)



§   Cash. Gifts made from the eligible donor’s personal or joint account, or
credit card account.   §   Marketable securities. The value of the securities
under this plan will be the average price (between the high and low quotations)
on the date the gift was made.

Matching Gift forms must have gift documentation attached (copy of check, credit
card or securities transaction, etc.) to be eligible for a match.

Guidelines on Ineligible Gifts



§   Any contribution that results in a personal benefit or privilege to the
donor, the donor’s family or anyone designated by the donor.   §   Educational
gifts to fraternities or sororities.   §   Educational gifts to athletics:
funds, foundations, facilities or scholarships.   §   Donations to alumni
association dues or activities.

 



--------------------------------------------------------------------------------



 



§   Contributions made in lieu of tuition, fees or school loans.   §   United
Way campaign pledges.   §   Gifts to political organizations.   §   Gifts to
religious organizations (except accredited schools).   §   Gifts intended to
fulfill a church-related financial obligation, e.g., tithing.   §   Multiple
gifts submitted on one application form.   §   Deferred gifts (e.g., charitable
remainder trusts or annuity trusts).   §   Accumulated or pooled monies raised
by a group of donors and submitted by one donor.   §   Gifts for admission
tickets.   §   Gifts for subscription or membership fees.   §   Gifts of real
estate or personal property.   §   Gifts made from business accounts or
non-employee/retiree spouse’s account.   §   Gifts with incomplete matching gift
forms.

Completing Gift Forms



§   Donor. Fills out Form A and sends the entire document to the organization
receiving the donation, along with the gift.   §   Recipient. An authorized
official of the educational institution or charitable organization completes
Form B and mails completed form along with documentation of gift (copy of check,
credit card or securities transaction) to:

ConocoPhillips
Matching Gift Administrator
600 N. Dairy Ashford (MA 3131)
Houston, Texas 77079



§   Contributions will be matched twice annually.   §   Contributions made the
first half of the year will be matched the second half of the year. Forms and
proof of the gift must be received by this office by July 31, or the gift will
not be matched until the first half of the following year.   §   Contributions
made the second half of the calendar year will be matched the first half of the
following year. Forms and proof of the gift must be received by this office by
January 31 of the following year, or eligibility will lapse and the gift will
not be matched.   §   Forms are to be completed in full.   §   Upon
determination of eligibility, ConocoPhillips management will authorize payment.

Other Administrative Conditions

ConocoPhillips may modify, suspend or terminate the Matching Gift Plan at any
time. The interpretation, application and administration of the plan shall be
determined by the management of corporate contributions, whose decision shall be
final.

 